[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1689

                  UNITED STATES OF AMERICA,

                          Appellee,

                              v.

                       ANTONIUS TURNER,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]                                                               

                                         

                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Kevin S. Nixon on brief for appellant.                          
Antonius Turner on supplemental brief pro se.                           
Donald K.  Stern, United  States Attorney,  and  Carmen M.  Ortiz,                                                                             
Assistant U.S. Attorney, on brief for appellee.

                                         

                       January 21, 1998
                                         

     Per Curiam.   After a thorough review of  the record and                           

the briefs  submitted by the  parties, we affirm.   Appellant

Antonius Turner  ("Turner") challenges  the district  court's

denial of his motion to suppress evidence seized from his car

during a traffic stop.   He contends the officers who stopped

him lacked a  "reasonable suspicion" that  he was engaged  in

criminal activity, see Delaware v. Prouse, 440 U.S. 648, 663                                                     

(1979), but  we disagree.   Given  Turner's  long history  of

driving  without a  license and  ignoring  warnings that  his

failure to  obtain a  license would result  in his  arrest--a

history with which the arresting officer was quite familiar--

it was manifestly reasonable for the officer to assume Turner

was persisting in his failure to obtain a driver's license.

     Turner  has  filed  a supplemental  brief  pro  se which                                                                   

raises a number of additional issues, but his arguments fail.

Even  if  the  district  court  did  not  fully  comply  with

Fed.R.Crim.P. 11  when it accepted  his guilty plea,  we find

that  any error was  harmless, since Turner  fully understood

the  quantity of  drugs to  which  he was  admitting and  the

sentence  upon which the  parties had agreed.   Fed.R.Crim.P.

11(h).  Further,  we see no evidence  in the record  that his

plea was involuntary.   His claim that  his sentence violated

the  eighth amendment  was  not  preserved  for  appeal,  and

nowhere  in  the record  does  it  appear  that  Turner  ever

objected  to  the  probation  officer's  statement  that  the

                             -2-

substance  at issue  was cocaine  base, or  that he  made any

other  objections to  the Presentence  Report.   By  pleading

guilty,  he waived  his right to  challenge any  speedy trial

violation.   United States  v. Cordero,  42 F.3d 697, 698-99                                                  

(1st Cir.  1994).  We  do not reach any  conclusion regarding

the merits  of his  ineffective assistance  claim, since  the

record on this  issue is not fully developed.   United States                                                                         

v. Carrington,  96 F.3d 1, 6  (1st Cir.  1996).   Turner may                         

raise this  issue by filing a motion  pursuant to 28 U.S.C.  

2255 in the  district court.  The motion  should be supported

by  a  signed affidavit  from  Turner  stating at  a  minimum

whether his attorney  advised him before  his guilty plea  of

the results of the second weighing of the cocaine seized from

him on the night of his arrest.

     Affirmed.  Loc. R. 27.1.                          

                             -3-